Judgment, Supreme Court, New York County (Bonnie G. *440Wittner, J.), rendered April 1, 2005, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 33 to 66 months, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. We further find that the verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]).
We perceive no basis for reducing the sentence. Defendant concedes that he is not entitled to relief from this Court, as a matter of law, under the Drug Law Reform Act (L 2004, ch 738), and we decline to reduce his sentence as a matter of discretion based on the reduction of penalties contained therein, because his sentence is not “unduly harsh or severe” (CPL 470.15 [6] [b]). Concur—Saxe, J.P, Marlow, Nardelli, Sweeny and Catterson, JJ.